UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010. or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-19709 BIOLARGO, INC. (Exact name of registrant as specified in its charter) Delaware 65-0159115 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16333 Phoebe Avenue La Mirada, California 90638 (Address, including zip code, of principal executive offices) (949)643-9540 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, $0.0067 par value. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of the Registrant’s Common Stock outstanding as of August 12, 2010 was 47,525,036 shares. EXPLANATORY NOTE Biolargo, Inc. (the “Company”) is filing this Amendment No. 1 (the “Amendment”) to Form 10-Q for the period ended June 30, 2010 (the “Original 10-Q”), for the sole purpose of adding language to the Certifications of the Chief Executive Officer and Chief Financial Officer, attached to the Original 10-Q as Exhibits 31.1 and 31.2, respectively. Specifically, this Amendment adds certain introductory language in paragraph 4, and one sub-paragraph, numbered 4(b), to each of the officer certifications (the “Amended Certifications”). The Amended Certifications should be read in conjunction with the certifications attached to the Original 10-Q, and supplement, rather than replace, those original certifications. Except as described above in this Explanatory Note, no other changes have been made to the Original 10-Q. This Amendment speaks as of the August 16, 2010 filing date of the Original 10-Q, and does not reflect any events that occurred at any date subsequent to the filing of the Original 10-Q or modify or update the disclosures therein in any way. This Amendment No. 1 supplements, and does not replace, the Original 10-Q, and therefore should be read in conjunction with the Original 10-Q. SIGNATURES In accordance with Section13 or 15(d) of the Exchange Act, the Registrant has caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. BIOLARGO, INC. Date: November 3, 2010 By: /s/ DENNIS P. CALVERT Dennis P. Calvert Chief Executive Officer
